Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 01/25/2021 is entered.
The Applicants’ Amendment to the Specification filed on 01/25/2021 is entered.
	Claims 65-66 are new.  Claims 39-66 are pending and under examination.
	Information Disclosure Statement
	The IDS filed on 04/21/2021 has been considered by the examiner.
Priority
This US15/781,191 filed on 06/04/2018 which is a 371 of PCT/EP2016/079755 filed on 12/05/2016 claims foreign priority to EP15306932.3 filed on 12/04/2015.
Response to Amendment
All objections and rejections made in the previous office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 01/25/2021 and the Examiner’s Amendment herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank C. Eisenschenk on April 27, 2021 with follow-up on April 29, 2021.
The application has been amended as follows: 
claim 39, line 4, as follows:     ….than [[1.2]] 1.0 kb and comprises….
Amend claim 41 as follows:     
The expression cassette of claim 39, wherein said nucleic acid having promoter activity:
a) consists of a sequence having at least 90% identity to SEQ ID NO: 1; or
b)    consists of SEQ ID NO: 1

Amend claim 66, line 2, as follows:      ….less than 1.0 [[1.2]] and comprises…..

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Surgucheva et al “γ-Synuclein as a marker of retinal ganglion cells” (Molecular Vision, Vol 14, August 22, 2008, pages 1540-1548; of record) and the WO2007/009755 document (of record).  Surgucheva et al disclose RGC-5 cells comprising an expression cassette comprising the human gamma-synuclein promoter operably linked to a gene of interest, specifically luciferase.  WO2007/009755 discloses a nucleic acid having SEQ ID NO: 158 which comprises the BCSG1 promoter and gene sequence.; the promoter region of this sequence is 99.8% identical to the instant SEQ ID NO: 1.  However, the prior art does not teach or suggest the presently amended claims as a whole wherein the nucleic acid having promoter activity has a length of less than 1.0 kb as in the presently amended claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 39-66 are allowed.
Related art of the inventors own work: Chaffioli et al  “A New Promoter Allows Optogenetic Vision Resoration with Enhanced Sensitivitly in Macaque Retina” (Molecular Therapy 2017 Vol 25 No 11, November 2017; pages 2546-2560).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636